Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings 2, 5, 6, 7, and 19 are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(l)), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
					Specification
The use of the terms Paypal, Zelle, Visa, MasterCard, American Express, Diners Card, and blue tooth which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	In the instant case, claim 1 is directed to a “combining digital currency and social messaging to create an ethical digital currency”.	Claim 1 and 8 are directed to the abstract idea of “creating a digital currency” which is grouped under “organizing human activity… fundamental economic practice (creating currency is a fundamental economic practice such as minting bills or coins), commercial or legal interaction including agreements and business relations as well as a mental process in the case of claims 1-7” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 does not contain any technology and can be performed entirely by hand or in the human mind. Claims 1 and 8 recite creating a recognition note, embedding an amount of digital currency in the recognition note, and submitting the recognition note embedded with the amount of digital currency. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processor, user interface, a repository, a digital currency exchange platform represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of creating a digital currency.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of creating a digital currency using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-7 and 9-13 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea and do not contain additional limitations that integrate the abstract idea into a practical application nor amount to significantly more. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “gratitude, celebration, caring, encouragement, reconciliation, love, happiness” in claims 3 and 10 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All of the terms are relative in nature and entirely subjective to the context as well as the viewer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opeola US 2020/0005293.As per claim 1:	Opeola discloses a method of combining digital currency and social messaging to create an ethical digital currency, the method comprising: creating a recognition note (Abstract, ¶ [0030]);		embedding an amount of digital currency in the recognition note (Abstract, ¶¶ [0022], [0026]); and
	submitting the recognition note embedded with the amount of digital currency (Abstract, ¶¶ [0041]-[0042]); wherein the ethical digital currency is a combination of the amount of digital currency and the recognition note.
As per claim 2:	Opeola further discloses the method of claim 1, wherein the digital currency cannot be submitted when the digital currency is not embedded in the recognition note (¶ [0030]).
As per claim 3:	Opeola further discloses the method of claim 1, wherein the recognition note comprises at least one of a gratitude note, a celebration note, a caring note, an encouragement note, a reconciliation note a love note, and a happiness note (Abstract, ¶ [0030], additionally, the note is considered non-functional descriptive material because the substance of the note has no related function or purpose on the method or system).
As per claim 4:	Opeola further discloses the method of claim 1, further comprising creating a marketplace where the digital currency is exchanged (¶¶ [0022], [0026], Fig 7).
As per claims 8-11:	Claims 8-11 are rejected under the rationales of claims 1-4, with special attention to a processor ([0046]), a user interface functioning via the processor ([0005], [0017], [0018], Figs 1, 2), a digital currency exchange platform ([0005], [0017], [0018], Figs 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Opeola US 2020/0005293 in view of Jones US 2018/0357715.
As per claim 5:	Opeola fails to explicitly disclose but Jones does disclose the method of claim 4, wherein the creating the marketplace comprises at least one of managing investing in the ethical digital currency and using the ethical digital currency for investments (Abstract, ¶¶ [0025]-[0026]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Jones in Opeola since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in the art of exchanging digital currency it would have been obvious to a person skilled in the art to combine the art to improve the uses of Opeola with social media and expand the use of exchanging digital currency in a larger marketplace.
As per claim 6:	Opeola fails to explicitly disclose but Jones does disclose the method of claim 4, wherein the creating the marketplace comprises managing borrowing and lending of the ethical digital currency (¶¶ [0025]-[0026]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Jones in Opeola since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in the art of exchanging digital currency it would have been obvious to a person skilled in the art to combine the art to improve the uses of Opeola with social media and expand the use of exchanging digital currency in a larger marketplace.
As per claim 7:	Opeola fails to explicitly disclose but Jones does disclose the method of claim 1, wherein the submitting the recognition note comprises reporting the submitting to a social platform ( Fig 2 ‘280’, ¶ [0033], [0027]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Jones in Opeola since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in the art of exchanging digital currency it would have been obvious to a person skilled in the art to combine the art to improve the uses of Opeola with social media and expand the use of exchanging digital currency in a larger marketplace.As per claims 12-13:	Claims 12 and 13 are rejected under the rationales of claims 5-7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692